Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 and 22-23 recites the limitation "one or both tribological contact counter surfaces." in Line 2.  There is insufficient antecedent basis for this limitation in the claim, as there are no tribological contact counter surfaces referenced in Claim 1 or 15 respectively. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 9-11, 14-15, 17-18, 20, 23-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pompili et al. (Phase Relation of PD Pulses in Dielectric Liquids).
Regarding Claim 1, Pompili discloses a system for detecting electrical discharge events across a tribological contact (see figure 1), said contact comprising at least one fluid (see abstract), the system (see figure 1) comprising: 
	a signal generator configured to generate an input signal (referenced by “HV” in figure 1 – page 114; column 2, line 14 – “50Hz voltage source”); 
	a reference device (voltage divider in figure 1) configured to receive the input signal from the signal generator and produce a first output signal (the voltage divider shown in figure 1 is being considered the reference device as it receives an input from the “HV” signal generator line and produces an output to a phase measuring circuit); 
	a test device (see figure below) configured to receive the input signal from the signal generator and produce a second output signal (the circuit considered as the test device (shown below) receives input from the HV signal generator line and produces a second output signal to a phase measuring circuit), said test device (see figure below) comprising a tribological contact (the test device is considered to include a tribological contact as it includes conductive surfaces and a dielectric medium for receiving the HV input signals), said contact comprising at least one fluid (liquid specimen holder in figure 1); and 
	a signal comparator (phase measuring circuit in figure 1) configured to compare the first and second output signals (the first signal is input from the voltage divider and the second signal is input from the A/D converter of the test device), said signal comparator (phase measuring circuit in figure 1) being further configured to switch between two states in response to an electrical discharge event across the tribological contact (see figures 2a-b through 6a-b; the phase difference being the first and second output signals is measured and changes based on one of two states – charging and discharging).  

    PNG
    media_image1.png
    377
    780
    media_image1.png
    Greyscale

Regarding Claim 3, Pompili discloses the system according to claim 1, wherein the input and/or output signals are selected from voltage or current (page 113 – col. 2, last paragraph – page 114- col. 1, first paragraph – the input signals are applied voltage signals and the output signals are voltage signals with pulse-voltage phase characteristics
Regarding Claim 4, Pompili discloses the system according to claim 1, wherein the output signals from the test device (see figure above in Claim 1 rejection) and the reference device (voltage divider in figure 1) differ from the input signal in a quantity of interest, for example, in relative magnitude and/or phase (page 113 – col. 2, last paragraph – page 114- col. 1, first paragraph).
Regarding Claim 6, Pompili discloses the system according to claim 1, wherein the fluid is selected from the group consisting of mineral oil, synthetic oils, such as hydrogenated polyolefins, esters, silicones and fluorocarbons, vegetable oil, air, inert gases and mixtures thereof (page 114 – section 3 – experimental apparatus and procedure – first sentence – also the “dielectric liquids” as taught by Pompili covers the claimed group of dielectric fluids).  
Regarding Claim 9, Pompili discloses the system according to claim 1, wherein the electrical discharge event is triggered by deposition of chemical species (the liquid specimen in the liquid specimen holder in figure 1) onto one or both tribological contact counter surfaces (the liquid specimen holder is considered a tribological contact as it includes conductive surfaces and a dielectric medium for receiving the HV input signals and outputting charge/discharge behavior characteristics).
Regarding Claim 10, Pompili discloses the system according to claim 1, wherein the electrical discharge event is triggered by a2018EM396-US2- 14 - change in dielectric strength of the fluid (page 113 – col. 2, last paragraph – page 114- col. 1, first paragraph).
Regarding Claim 11, Pompili discloses the system according to claim 1, wherein the electrical discharge event is triggered by a change in conductivity of the fluid (page 113 – col. 2, last paragraph – page 114- col. 1, first paragraph
Regarding Claim 14, Pompili discloses the tribological test apparatus comprising the system according to claim 1 (see figure 1).  
Regarding Claim 15, Pompili discloses a method of detecting electrical discharge events across a tribological contact(see figure 1), said contact comprising at least one fluid (see abstract), the method comprising the following steps: 
	applying an input signal (referenced by “HV” in figure 1 – page 114; column 2, line 14 – “50Hz voltage source”) to a reference device (the voltage divider shown in figure 1 is being considered the reference device as it receives an input from the “HV” signal generator line and produces an output to a phase measuring circuit) and a test device (the circuit considered as the test device (shown below) receives input from the HV signal generator line and produces a second output signal to a phase measuring circuit), said test device (see figure below) comprising a tribological contact (the test device is considered to include a tribological contact as it includes conductive surfaces and a dielectric medium for receiving the HV input signals), said contact comprising at least one fluid (liquid specimen holder in figure 1); and 
	applying an output signal (the first output signal is input from the voltage divider and the second output signal is input from the A/D converter of the test device) from the reference device (see figure 1) and an output signal from the test device (see figure below) to a signal comparator (phase measuring circuit in figure 1), said signal comparator (phase measuring circuit in figure 1) providing an output signal (to the computer device shown in figure 1) when the relationship between the output signal from the reference device (the voltage divider shown in figure 1 is being considered the reference device as it receives an input from the “HV” signal generator line and produces an output to a phase measuring circuit) and the output the circuit considered as the test device (shown below) receives input from the HV signal generator line and produces a second output signal to a phase measuring circuit) changes, wherein said change is characterized by an electrical discharge event across the tribological contact (see figures 2a-b through 6a-b; the phase difference being the first and second output signals is measured and changes based on one of two states – charging and discharging and wherein test device is considered to include a tribological contact as it includes conductive surfaces and a dielectric medium for receiving the HV input signals), said contact comprising at least one fluid (liquid specimen holder in figure 1).  

    PNG
    media_image1.png
    377
    780
    media_image1.png
    Greyscale

Regarding Claim 17, Pompili discloses the method according to claim 15, wherein the input and/or output signals are selected from voltage or current (page 113 – col. 2, last paragraph – page 114- col. 1, first paragraph – the input signals are applied voltage signals and the output signals are voltage signals with pulse-voltage phase characteristics).  
Regarding Claim 18, Pompili discloses the method according to claim 15, wherein the output signals from the test (see figure above in Claim 1 rejection) and the reference device voltage divider in figure 1) differ from the input signal in a quantity of interest, for example, in relative magnitude and/or phase (page 113 – col. 2, last paragraph – page 114- col. 1, first paragraph).
Regarding Claim 20, Pompili discloses the method according to claim 15, wherein the fluid is selected from the group consisting of mineral oil, synthetic oils, such as hydrogenated polyolefins, esters, silicones and fluorocarbons, vegetable oil, air, inert gases and mixtures thereof (page 114 – section 3 – experimental apparatus and procedure – first sentence – also the “dielectric liquids” as taught by Pompili covers the claimed group of dielectric fluids).  
Regarding Claim 23, Pompili discloses the method according to claim 15, wherein the electrical discharge event is triggered by deposition of chemical species (the liquid specimen in the liquid specimen holder in figure 1) onto one or both tribological contact counter surfaces (the liquid specimen holder is considered a tribological contact as it includes conductive surfaces and a dielectric medium for receiving the HV input signals and outputting charge/discharge behavior characteristics).
Regarding Claim 24, Pompili discloses the method according to claim 15, wherein the electrical discharge event is triggered by a change in dielectric strength of the fluid (page 113 – col. 2, last paragraph – page 114- col. 1, first paragraph).
Regarding Claim 25, Pompili discloses the method according to claim 15, wherein the electrical discharge event is triggered by a change in conductivity of the fluid (page 113 – col. 2, last paragraph – page 114- col. 1, first paragraph
Regarding Claim 28, Pompili discloses a system for monitoring operational chemical changes of a fluid (see liquid specimen holder in figure 1), the system (see figure 1 and abstract) comprising: 
	a signal generator configured to generate an input signal(referenced by “HV” in figure 1 – page 114; column 2, line 14 – “50Hz voltage source”); 
	a reference device (voltage divider in figure 1) configured to receive the input signal from the signal generator and produce a first output signal (the voltage divider shown in figure 1 is being considered the reference device as it receives an input from the “HV” signal generator line and produces an output to a phase measuring circuit); 
	a test device (see figure below) configured to receive the input signal from the signal generator and produce a second output signal (the circuit considered as the test device (shown below) receives input from the HV signal generator line and produces a second output signal to a phase measuring circuit), said test device (see figure below) comprising a tribological contact (the test device is considered to include a tribological contact as it includes conductive surfaces and a dielectric medium for receiving the HV input signals), said contact comprising at least one fluid (liquid specimen holder in figure 1); and 
	a signal comparator (phase measuring circuit in figure 1) configured to compare the first and second output signals (the first signal is input from the voltage divider and the second signal is input from the A/D converter of the test device), said signal comparator (phase measuring circuit in figure 1) further configured to switch between two states in response to an operational chemical change of the fluid (see figures 2a-b through 6a-b; the phase difference being the first and second output signals is measured and changes based on one of two states – charging and discharging).  
.  

    PNG
    media_image1.png
    377
    780
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 8, 16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pompili et al. (Phase Relation of PD Pulses in Dielectric Liquids), in view of NOZAKI (JP 2016/217726 A).
Regarding Claim 2, Pompili discloses the system according to claim 1.
Pompili fails to disclose the system further comprising a counting device configured to count each time the signal comparator switches between states.
However, Nozaki does disclose an abnormality determination device for measuring an electrical characteristic between two surfaces separated by a lubricant (para. 0003) that includes a comparator that is a discharge detection unit and a counter (item 42, figure 1) configured to count each time the signal comparator (item 41, figure 1) switches states (high level “1” and low level “0”- para. 0021-0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system for detecting electrical discharge events as 
Regarding Claim 5, Pompili discloses the system according to claim 4.
Pompili fails to disclose wherein under conditions wherein electrical discharge is absent, the output signal from the reference device is greater or less in the quantity of interest compared to the output signal from the test device and wherein under conditions wherein discharge is present, the relationship between the output signal from the reference device and the output signal from the test device changes, for example reverses.  
However, Nozaki does disclose an abnormality determination method for measuring an electrical characteristic between two surfaces separated by a lubricant (para. 0003) wherein under conditions wherein electrical discharge is absent, the output signal from the reference device is greater or less in the quantity of interest compared to the output signal from the test device (para. 0024) and wherein under conditions wherein discharge is present, the relationship between the output signal from the reference device and the output signal from the test device changes (para. 0025), for example reverses (from low level “0” to high level “1” – para. 0024-0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system for detecting electrical discharge events as taught by Pompili to include to the absence and presence of electrical discharge having an 
Regarding Claim 8, Pompili discloses the system according to claim 1.
Pompili fails to disclose wherein the electrical discharge event is triggered by a change in surface roughness or through wear of one or both tribological contact counter surfaces.  
However, Nozaki does disclose an abnormality determination method for measuring an electrical characteristic between two surfaces separated by a lubricant (para. 0003) wherein the electrical discharge event is triggered by a change in surface roughness or through wear of one or both tribological contact counter surfaces (para. 0017).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system for detecting electrical discharge events as taught by Pompili so that the electrical discharge event is triggered by a change in surface roughness or through wear of one or both tribological contact counter surfaces as taught by Nozaki for the advantageous purpose of determining whether or not the lubrication/fluid state is good or bad based on the discharge interval transmitted from the counter as taught by Nozaki in paragraph 0022 and 0026-0030. 
Regarding Claim 16, Pompili discloses the method according to claim 15.
Pompili fails to disclose the method further comprising counting each electrical discharge event.  
However, Nozaki does disclose an abnormality determination method for measuring an electrical characteristic between two surfaces separated by a lubricant (para. 0003) that includes a comparator that is a discharge detection unit and a counter (item 42, figure 1) configured to count each time the signal comparator (item 41, figure 1) switches states (high level “1” and low level “0”- para. 0021-0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for detecting electrical discharge events as taught by Pompili to include to the absence and presence of electrical discharge having an output signal that is the reverse of one another as taught by Nozaki for the advantageous purpose of determining whether or not the lubrication/fluid state is good or bad based on the discharge interval transmitted from the counter as taught by Nozaki in paragraph 0022 and 0026-0030. 
Regarding Claim 19, Pompili discloses the method according to claim 18.
Pompili fails to disclose wherein under conditions wherein electrical discharge is absent, the output signal from the reference device is greater or less in the quantity of interest compared to the output signal from the test device and wherein under conditions wherein discharge is present, the relationship between the output signal from the reference device and the output signal from the test device changes, for example reverses.  
However, Nozaki does disclose an abnormality determination method for measuring an electrical characteristic between two surfaces separated by a lubricant (para. 0003) wherein under conditions wherein electrical discharge is absent, the output signal from the reference device is greater or less in the quantity of interest compared to the output signal from the test para. 0024) and wherein under conditions wherein discharge is present, the relationship between the output signal from the reference device and the output signal from the test device changes (para. 0025), for example reverses (from low level “0” to high level “1” – para. 0024-0025).  
Regarding Claim 22, Pompili discloses the method according to claim 15.
Pompili fails to disclose wherein the electrical discharge event is triggered by a change in surface roughness or through wear of one or both tribological contact counter surfaces.  
However, Nozaki does disclose an abnormality determination method for measuring an electrical characteristic between two surfaces separated by a lubricant (para. 0003) wherein the electrical discharge event is triggered by a change in surface roughness or through wear of one or both tribological contact counter surfaces (para. 0017).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system for detecting electrical discharge events as taught by Pompili so that the electrical discharge event is triggered by a change in surface roughness or through wear of one or both tribological contact counter surfaces as taught by Nozaki for the advantageous purpose of determining whether or not the lubrication/fluid state is good or bad based on the discharge interval transmitted from the counter as taught by Nozaki in paragraph 0022 and 0026-0030. 
Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pompili et al. (Phase Relation of PD Pulses in Dielectric Liquids).
Regarding Claim 7, Pompili discloses the system according to claim 1, wherein the signal comparator (phase measuring circuit in figure 1) is selected from a voltage comparator and a current comparator. 
While Pompili does not explicitly disclose the signal comparator being selected from a voltage and current comparator, the tests of Pompili were carried out using a 50Hz voltage source, and thus a voltage comparator is selected, however it would have been obvious to one of ordinary skill in the art that using a current source would require a current comparator and that this limitation depends upon the selection of the input signal source. 
Regarding Claim 21, Pompili discloses the method according to claim 15, wherein the signal comparator (phase measuring circuit in figure 1) is selected from a voltage comparator and a current comparator.  
While Pompili does not explicitly disclose the signal comparator being selected from a voltage and current comparator, the tests of Pompili were carried out using a 50Hz voltage source, and thus a voltage comparator is selected, however it would have been obvious to one of ordinary skill in the art that using a current source would require a current comparator and that this limitation depends upon the selection of the input signal source. 
Allowable Subject Matter
Claims 12-13, 26-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 12/26, the references cited on PTO-892 form, alone or in combination form, fail to disclose the system/method according to claims 1/15, wherein electrical discharge rate across the tribological contact increases with decreasing viscosity of the fluid.  
Regarding Claims 13/27, the references cited on PTO-892 form, alone or in combination form, fail to disclose the system according to claims 1/15, wherein the tribological contact is selected from the group consisting of rotating cylinders or spinning ball and disc geometry.  
Reference Nozaki (JP 2016/217726 A) discloses a spinning ball and disc geometry arrangement for their tribological contact but fail to disclose the contact being selected from a group that also includes rotating cylinders. 
Regarding Claim 29, the references cited on PTO-892 form, alone or in combination form, fail to disclose the system according to claim 28, wherein the operational chemical changes of the fluid include degradation of the molecular makeup of the fluid and/or contamination by other materials in contact with the fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related for the art of the present invention with respect to systems and methods for real-time monitoring of electrical discharge between conductive surfaces separated by a liquid or gaseous dielectric fluid, thus providing useful information on the properties and behaviors of the tribological contact and the dielectric fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858